In the case of the brewery of Mrs. Clarissa Si i th, at Kingston, a verdict was given on the 28” i of February against the claimants, the jury refusing to believe the assertion of the defendant's witnesses, that the “blotter,” extracts from which were introduced by the prosecution, was merely a memorandum book kept by the foreman in the absence of the superintendent, and that the entries in it were faithfully transferred to the book required to be kept by law. On the contrary, they held that the amounts of ale entered in the “blotter” were fraudulently manufactured, and consequently the brewery and contents, appraised at $1,700, were declared forfeited.